NUMBER 13-21-00288-CV

                     COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI – EDINBURG


CASTINE MCILHARGEY AND
JODY MCINTYRE, INDIVIDUALLY,
AND DERIVATIVELY ON BEHALF
OF A+ PRO RECOVERY AND
TOWING, LLC,                                            Appellants,

                                    v.

ERIK M. HAGER, JASON RIOS,
EDUARDO PENA, JOANNA PENA,
AND SOUTH PADRE TOWING AND
RECOVERY, LLC,                                          Appellees.


              On appeal from the 107th District court
                   of Cameron County, Texas.


                   ORDER OF ABATEMENT

Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam
       Appellants, Castine McIlhargey and Jody McIntyre, each filed a statement of

inability to afford payment of court costs or an appeal bond in this Court on October 29,

2021. We order that pursuant to Texas Rule of Appellate Procedure 20.1(e), the trial court

clerk, the court reporter, or any party to this cause must challenge appellant’s claim of

indigence by filing a contest to appellant’s declaration of inability to pay costs in the trial

court within 10 days from the date of this order. See TEX. R. APP. P. 20.1(e).

       If a contest is timely filed, we ORDER the trial court to conduct a hearing or sign

an order extending the time to conduct a hearing within 10 days after any contest is

filed. See TEX. R. APP. P. 20.1(i)(2)(B) (“The trial court must either conduct a hearing or

sign an order extending the time to conduct a hearing . . . within 10 days after the trial

court received a contest referred from the appellate court.”). However, the trial court may

not order the time for conducting a hearing on a contest to be extended for more than 20

days from the date the order is signed. See TEX. R. APP. P. 20.1(i)(3).

       If a contest is timely filed, we ORDER the trial court, within 40 days from the date

of this order, to prepare a written order and written findings of fact and conclusions of law

regarding its indigence determination. We further ORDER the trial court clerk, as soon as

practicable but in no event later than 60 days from the date of this order, to file a

supplemental clerk’s record, containing (1) the contest; (2) the trial court’s order; and (3)

the trial court’s findings of fact and conclusions of law. The court reporter is ORDERED to

prepare and file the reporter’s record of the trial court’s hearing as soon as practicable

but in no event later than 60 days from the date of this order.

       If no contest is filed or a contest is untimely filed, we order the trial court clerk to

file a supplemental clerk’s record containing a certificate that states either no contest was
                                              2
filed or a contest was untimely filed within 20 days from the date of this order.



                                                                       PER CURIAM


Delivered and filed on the
5th day of January, 2022.




                                             3